                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



ANGELA J. FIELDS,

      Plaintiff,                                    Case No. 17-cv-11812
                                                    Hon. Matthew F. Leitman
v.

PIERRE OCTAVIUS ASHFORD, et al.,

     Defendants.
__________________________________________________________________/



   ORDER (1) DENYING DEFENDANT’S MOTION FOR SUMMARY
 JUDGMENT (ECF #71) WITHOUT PREJUDICE AND (2) PERMITTING
    DEFENDANT TO FILE DAUBERT MOTION TO CHALLENGE
           PLAINTIFF’S EXPERT GARY J. McDONALD

      On June 5, 2019, the Court held a hearing on Defendant Pierre Octavius

Ashford’s motion for summary judgment. (See Mot., ECF #71.) For the reasons

explained on the record, the motion is DENIED WITHOUT PREJUDICE. As

further explained on the record, the Court will permit Ashford to file a motion

challenging the admissibility of Plaintiff’s expert, Gary J. McDonald, under the

standards described in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993). Ashford shall file that motion no later than June 26, 2019. Plaintiff shall

file a response to the motion by no later than July 17, 2019. Ashford may file a reply


                                          1
by no later than July 24, 2019. After the Court rules on the Daubert motion, it will

allow Ashford to renew his motion for summary judgment at that time.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 5, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 5, 2019, by electronic means and/or
ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
